July 7, 1933. The opinion of the Court was delivered by
This is an appeal from the order of Judge Foster of Spartanburg County Court, which sustains a demurrer by plaintiffs to the counterclaim interposed by the defendant. The *Page 31 
order of Judge Foster plainly and concisely sets forth the history of the litigation, and correctly disposes of the issues before him.
All exceptions are overruled, and the order appealed from is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICE STABLER and CARTER concur.